DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of “a removable cap” in claim 2, line 3 is indefinite because it is unclear if this limitation is referring to the “removable cape” as claimed in claim 1, or if the term “cap” refers to a different feature.  
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 20180116175 A1) in view of Drouot et al. (FR 2883451 A1). 
Regarding claim 1, Lui teaches an interchangeable harness system (10) comprising: a top frame (60) comprising a top chest strap pair (31, 32) and a top girth strap pair (41, 42); a bottom frame (50) comprising a bottom chest strap pair (33, 34) and a bottom girth strap pair (40); a removable first cape member (80) comprising a chest fastener pair (fasteners 91a-91g) and a middle fastener pair (fasteners 91a-91g); and wherein, the top frame is positioned on top of the cape (60 includes 61 and 70 which is positioned on top of 80, paragraph [0022]) and the bottom frame is positioned beneath the cape (50 is positioned beneath 80 when 80 is attached).
However, Lui is silent regarding wherein the top frame is positioned on top of the cape, the chest fastener pair and middle fastener pair being slot pairs wherein, the top chest strap pair is drawn through the chest slot pair and operably fastened to the bottom chest strap pair; and wherein, the top girth strap pair is drawn through the middle fastener pair and operably fastened to the bottom girth strap pair. 
Drouot teaches a harness system comprising the first cape member (2) with a slot pair (10) and the strap (4) drawn through the slot pair and operably fastened.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fastening mechanism of the chest fastener pair and middle fastener pair on the cape of Lui with the straps drawn through the slot fastening as taught by Drouot so that the top chest strap pair is drawn through the chest slot pair and operably fastened to the bottom chest strap pair; and wherein, the top girth strap pair is drawn through the middle fastener pair and operably fastened to the bottom girth strap pair, since a simple substitution of one known equivalent element for another would obtain predictable results (both the chest and middle fastener pairs as taught by Lui and the slot fastenings as taught by Drouot would securely fasten the cape member to the harness). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 6, Lui as modified by Drouot teaches the interchangeable harness system of claim 1, and further teaches wherein the cape member is selected from a group consisting of a ballistics-proof vest, a carrying pack for hauling cargo, a service dog identification marker, a heating pack (thermal insulation; page 2, paragraph [0017]), a cooling pack, a buoyance compensatory device, a comfort-providing material, an identification marker demonstrating military, or law enforcement affiliation.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Drouot as applied to claims 1 and 6 above, and further in view of Ward (US 5531187 A).
Regarding claim 2, Lui as modified by Drouot teaches the interchangeable harness system of claim 1, but is silent regarding wherein the top frame further comprises a top rib strap pair, the bottom frame further comprises a bottom rib strap pair, and a removable cap comprising, a rear slot pair.
Ward teaches a harness system wherein the top frame (31) further comprises a top rib strap (45), the bottom frame (30) further comprises a bottom rib strap (44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the top frame of Lui as modified by Drouot further comprises a top rib strap (as taught by Ward), the bottom frame of Lui as modified by Drouot further comprises a bottom rib strap (as taught by Ward) in order to better secure and restrain the animal. 
Lui as modified by Drouot and Ward is silent regarding the top rib strap and bottom rib strap being rib strap pairs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate strap members 44 and 45 of Ward into two separate sections with two buckles (one buckle on either side of the dog) so that the top frame of Lui as modified by Drouot and Ward further comprises a top rib strap pair, and the bottom frame of  Lui as modified by Drouot and Ward further comprises a bottom rib strap pair, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (separating the single integral strap into two separate sections with two buckles would allow for easier dressing and removal of the harness). Nerwin v. Erlichman, 168 USPQ 177,179.
Lui as modified by Drouot and Ward is silent regarding the removable cap comprising, a rear slot pair. As stated in the above, Drouot teaches the slot pair to secure the strap therethrough. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide another rear slot pair based on the concept taught by Drouot as above in the removable cap of Lui as modified by Drouot and Ward in order to provide for securement of the top rib strap pair and the bottom rib strap pair with a slot pair, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 3, Lui as modified by Drouot and Ward teaches the interchangeable harness system of claim 2, and further teaches wherein the top rib strap pair (45 of Ward) is drawn through the rear slot pair (as relied on Drouot) and operably fastened to the bottom rib strap pair (44 of Ward).
Regarding claims 4 and 5, Lui as modified by Drouot and Ward teaches the interchangeable harness system of claim 1, but is silent regarding wherein the first cape member is interchangeable with at least, one second cape member, wherein the second cape member comprise a cape member chest slot pair and a cape member middle slot pair, and wherein the each of the at least one second cape members further comprise a rear slot pair.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first cape member of Lui as modified by Drouot and Ward is interchangeable with at least, one second cape member, wherein the second cape member comprise a cape member chest slot pair and a cape member middle slot pair, and wherein the each of the at least one second cape members further comprise a rear slot pair (chest, middle, and rear slot pairs of the first cape member of Lui as modified by Drouot and Ward), since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (to add duplicate cape members to allow the user to replace the first cape member when soiled or damaged). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that the combination of Lui (US 20180116175 A1) in view of Drouot (FR 2883451 A1) does not teach the limitation of “wherein, the top frame is positioned on top of the cape and the bottom frame is positioned beneath the cape” and that the combination would be inoperable (applicant’s remarks, pages 6-7). 
The examiner respectfully disagrees. As stated in the above rejection of claim 1, the top frame (60 of Lui) includes a front end 61 and D-ring 70 that is positioned on top of the cape (80 of Lui) “for securing the harness to a leash or lead” (paragraph [0020] of Lui). 
In addition, the combination of Lui as modified by Drouot would not be inoperable because one can sew a sleeve, as taught by Drouot (shown as sheath 10 sewn in back piece 2), with a slot in the cape of Lui in place of the fasteners 91a-g of Lui as a different form of attachment between the cape and the harness. This combination would result in top chest strap pair (31, 32 of Lui) and top girth strap pair (41, 42 of Lui) drawn through the slots, made by using or sewing the sheath, of the cape, and attached to the respective bottom chest strap pair (33, 34) and bottom girth strap pair (40) of Lui. 
Further, Drouot discloses "The lap belt 4 crosses the entire width of the back piece 2 through a sheath 10 applied by stitching on the back piece", stating that it is the sheath 10 that is stitched onto the cape to create the slot for the strap and not the strap stitched onto the cape per applicant's argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643